86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael MCRAE, Plaintiff-Appellant,v.STATE of Maryland, Department of Public Safety andCorrectional Services;  Attorney General of theState of Maryland, Defendants-Appellees.
No. 95-3122.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Michael McRae, Appellant Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his employment discrimination action.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   McRae v. Maryland, No. CA-95-3388-S (D.Md. Nov. 21, 1995).   We note that to the extent Appellant sought reconsideration of the district court's dismissal of his prior action, rather than to file a new action, relief was properly denied.   Appellant presented no information to support a finding that the district court abused its discretion in determining that Appellant's first action was untimely.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED